

115 HR 3332 IH: Bob Dole Congressional Gold Medal Act
U.S. House of Representatives
2017-07-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3332IN THE HOUSE OF REPRESENTATIVESJuly 20, 2017Ms. Jenkins of Kansas (for herself, Mr. Yoder, Mr. Estes of Kansas, and Mr. Marshall) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo award the Congressional Gold Medal to Bob Dole, in recognition for his service to the nation as
			 a soldier, legislator, and statesman.
	
 1.Short titleThis Act may be cited as the Bob Dole Congressional Gold Medal Act. 2.Findings Congress finds the following:
 (1)Bob Dole was born on July 22, 1923, in Russell, Kansas. (2)Growing up during the Great Depression, Bob Dole learned the values of hard work and discipline, and worked at a local drug store.
 (3)In 1941, Bob Dole enrolled at the University of Kansas as a pre-medical student. During his time at KU he played for the basketball, football, and track teams, and joined the Kappa Sigma Fraternity, from which he would receive the Man of the Year award in 1970.
 (4)Bob Dole’s collegiate studies were interrupted by WWII, and he enlisted in the United States Army. During a military offensive in Italy, he was seriously wounded while trying to save a fellow soldier. Despite his grave injuries, Dole recovered and was awarded two Purple Hearts and a Bronze Star with an Oak Cluster for his service. He also received an American Campaign Medal, a European-African-Middle Eastern Campaign Medal, and a World War II Victory Medal.
 (5)While working on his law degree from Washburn University, Bob Dole was elected into the Kansas House of Representatives, serving from 1951–1953.
 (6)Bob Dole was elected into the U.S. House of Representatives and served two Kansas districts from 1961–1969.
 (7)In 1969, Bob Dole was elected into the U.S. Senate and served until 1996. Over the course of this period, he served as Chairman of the Republican National Committee, Chairman of the Finance Committee, Senate Minority Leader, and Senate Majority Leader.
 (8)Bob Dole was known for his ability work across the aisle and embrace practical bipartisanship on issues such as Social Security.
 (9)Bob Dole has been a life-long advocate for the disabled and was a key figure in the passing of the Americans with Disabilities Act in 1990.
 (10)After his appointment as Majority Leader, Bob Dole set the record as the nation’s longest-serving Republican Leader in the Senate.
 (11)Several Presidents of the United States have specially honored Bob Dole for his hard work and leadership in the public sector. This recognition is exemplified by the following:
 (A)President Reagan awarded Bob Dole the Presidential Citizens Medal in 1989 stating, Whether on the battlefield or Capitol Hill, Senator Dole has served America heroically. Senate Majority Leader during one of the most productive Congresses of recent time, he has also been a friend to veterans, farmers, and Americans from every walk of life. Bob Dole has stood for integrity, straight talk and achievement throughout his years of distinguished public service..
 (B)Upon awarding Bob Dole with the Presidential Medal of Freedom in 1997, President Clinton made the following comments, Son of the soil, citizen, soldier and legislator, Bob Dole understands the American people, their struggles, their triumphs and their dreams … In times of conflict and crisis, he has worked to keep America united and strong … our country is better for his courage, his determination, and his willingness to go the long course to lead America..
 (12)After his career in public office, Bob Dole became an active advocate for the public good. He served as National Chairman of the World War II Memorial Campaign, helping raise over $197 million to construct the National WWII Memorial, and as Co-Chair of the Families of Freedom Scholarship Fund, raising over $120 million for the educational needs of the families of victims of 9/11.
 (13)From 1997–2001, Bob Dole served as chairman of the International Commission on Missing Persons in the Former Yugoslavia.
 (14)In 2003, Bob Dole established The Robert J. Dole Institute of Politics at the University of Kansas to encourage bipartisanship in politics.
 (15)Bob Dole is a strong proponent of international justice and, in 2004, received the Golden Medal of Freedom from the President of Kosovo for his support of democracy and freedom in Kosovo.
 (16)In 2007, President George W. Bush appointed Bob Dole to co-chair the President's Commission on Care for America's Returning Wounded Warriors, which inspected the system of medical care received by U.S. soldiers returning from Iraq and Afghanistan.
 (17)Bob Dole was the co-creator of the McGovern-Dole International Food for Education and Child Nutrition Program, helping combat child hunger and poverty. In 2008, he was co-awarded the World Food Prize for his work with this organization.
 (18)Bob Dole is co-founder of the Bipartisan Policy Center which works to develop policies suitable for bipartisan support.
 (19)Bob Dole is a strong advocate for veterans, having volunteered on a weekly basis for more than a decade on behalf of the Honor Flight Network.
 (20)Bob Dole serves as Finance Chairman of the Campaign for the National Eisenhower Memorial, leading the private fundraising effort to memorialize President Dwight D. Eisenhower in Washington, DC.
 (21)Bob Dole was acknowledged by many organizations for his achievements both inside and outside of politics, including being awarded the U.S. Senator John Heinz Award for Outstanding Public Service By An Elected Official, the Gold Good Citizenship Award, the American Patriot Award, the Survivor's Gratitude Award, the U.S. Association of Former Member of Congress Distinguished Service Award, a Distinguished Service Medal, the French Legion of Honor medal, the Horatio Alger Award, the U.S. Defense Department’s Distinguished Public Service Award, the National Collegiate Athletic Association’s Teddy Roosevelt Award, the Albert Schweitzer Medal for outstanding contributions to animal welfare, the 2004 Sylvanus Thayer Award, and honorary degrees from the University of Kansas, Fort Hays State University, and the University of New Hampshire School of Law.
 (22)Throughout his life-long service to our country, Bob Dole has embodied the American spirit of leadership and determination, and serves as one of the most prolific role models both in and outside of politics.
			3.Congressional gold medal
 (a)Award authorizedThe Speaker of the House of Representatives and the President pro tempore of the Senate shall make appropriate arrangements for the award, on behalf of Congress, of a gold medal of appropriate design to Bob Dole, in recognition for his service to the nation as a soldier, legislator, and statesman.
 (b)Design and strikingFor the purpose of the award referred to in subsection (a), the Secretary of the Treasury (referred to in this Act as the Secretary) shall strike a gold medal with suitable emblems, devices, and inscriptions to be determined by the Secretary.
 4.Duplicate medalsThe Secretary may strike and sell duplicates in bronze of the gold medal struck under section 3 under such regulations as the Secretary may prescribe, at a price sufficient to cover the cost thereof, including labor, materials, dies, use of machinery, and overhead expenses, and the cost of the gold medal.
		5.Status of medals
 (a)National medalsThe medals struck under this Act are national medals for purposes of chapter 51 of title 31, United States Code.
 (b)Numismatic itemsFor purposes of sections 5134 and 5136 of title 31, United States Code, all medals struck under this Act shall be considered to be numismatic items.
			